05-15-01518-CV                      Filed: 12/14/2015 3:28:48 PM
                                                                      Yoon Kim
                                                                      District Clerk
                                                                      Collin County, Texas
                                                                      By Sandra Hill Deputy
                                                                      Envelope ID: 8227387
                              CAUSE NO. 429-03527-2014

TERRY PERRY, BENNY PERRY,                   §                 IN THE DISTRICT  COURT
                                                                        FILED IN
AND DAVID PERRY                             §                     5th COURT OF APPEALS
                                            §                          DALLAS, TEXAS
VS.                                         §                     12/14/2015
                                                              COLLIN COUNTY, 3:54:52 PM
                                                                                 TEXAS
                                            §                            LISA MATZ
                                                                           Clerk
CORRINNE SMITH,                             §
KYLE PIERRE SMITH, AND                      §
MICHELLE SUZANNE SMITH                      §                 429TH JUDICIAL DISTRICT


           MICHELLE SUZANNE SMITH’S NOTICE OF RESTRICTED APPEAL

        Pursuant to Texas Rules of Appellate Procedure 25.1 and 30, Appellant Michelle

Suzanne Smith, a Defendant in the above action, files this notice of restricted appeal to

the Fifth Court of Appeals of Texas in Dallas, Texas.

        On October 13, 2015, the 429th Judicial District Court of Collin County, Texas

signed an Order on Plaintiff’s Motion for No-Answer Default Judgment as to Defendant,

Michelle Suzanne Smith (the “Judgment”) in Cause Number 429-03527-2014, styled

Terry Perry, Benny Perry, and David Perry vs. Corrine Smith, Kyle Pierre Smith, and

Michelle Suzanne Smith. Appellant Michelle Suzanne Smith desires to appeal this

Judgment.

        Appellant Michelle Suzanne Smith is a party affected by the trial court's judgment

but the Appellant did not participate, in person or through counsel, in the hearing that

resulted in the Judgment of which Appellant complains. Appellant did not timely file a

post-judgment motion, a request for findings of fact and conclusions of law, or a notice

of appeal in this action.




NOTICE OF RESTRICTED APPEAL                                                               Page 1
I:\00919\2060\10K7260.DOCX                                                                            
                                         Respectfully submitted,

                                         McDONALD SANDERS, P.C.
                                         777 Main Street, Suite 1300
                                         Fort Worth, Texas 76102
                                         Phone: (817) 336-8651
                                         Metro: (817) 429-1150
                                         Fax: (817) 334-0271

                                         By: /s/ Greg S. Hargrove
                                                Greg S. Hargrove
                                                State Bar No. 09001500
                                                gsh@mcdonaldlaw.com
                                                Kathy Kassabian
                                                State Bar No. 24077807
                                                kmk@mcdonaldlaw.com

                                         ATTORNEYS FOR DEFENDANT
                                         MICHELLE SUZANNE SMITH



                              CERTIFICATE OF SERVICE


        This is to certify that on the 14th day of December, 2015 a true and correct copy
of the foregoing document has been served on all the parties listed below, as follows:

 

Robert L. Crill                              Via:
Crill Law Firm                                      Electronic Filing Manager
1221 N I35 East                                     In Person
Carrollton TX 75006                                 U.S. Mail
817-887-1604 (Fax)                                  Commercial Delivery Service
                                                    Fax
Steven R. Samples                                   Email
Samples Law Group                                   Other (as directed by the Court)
2605 Airport Freeway, Suite 100
Fort Worth, Texas 76111
855-605-1505 (Fax)
 


                                               /s/ Greg S. Hargrove
                                               Greg S. Hargrove




NOTICE OF RESTRICTED APPEAL                                                        Page 2
I:\00919\2060\10K7260.DOCX